Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 1 of 53

EXHIBIT 1
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 2 of 53

April 24, 2019

To:

Hon. Edgardo Ramos

United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Your Honor,

My name is Ivan Yochkolovski, I am 33 years old and I have been an infantry officer in the United States
Army for 15 years. I have also been doing Brazilian Jiu Jitsu for 15 years and it is through the sport that
my relationship with Konstantin Ignatov began.

We met in the gym more than a year ago. My American team has an affiliation in Sofia, Bulgaria and he
came to train. In the year that I have know him I can attest that he is an individual of special kind. The
charges brought upon him do not coincide with his persona in any way shape or form. My friend is a
giving supportive individual. He does not have the heart of a criminal, nor is he capable in any capacity
to run or organize the scheme of which he is being accused.

[ have known him in his core because over the year we became close and he opened up about his life. He
is a very well educated and developed individual. He has been in a positive and well- established
environment his entire life. In many cases Konstantin’s goodness was to the point where he was naive
about other people and his clean thoughts were taken advantage of. I saw that on numerous occasions. He
is not a person that would want to cheat somebody or ill wish upon anyone. That just isn’t him.

Rarely do you find individuals like Konstantin. He came to train regularly at the gym, he had a very
positive attitude and was very enthusiastic. He has always supported the team and showed great
personality, which made him a lot of friends. He is a philanthrop in his soul and he has always been
trying to help anyone he can with as much as he could afford. Me and other of his friends have been
supporting him in such causes to donate to cancer and other medical treatments for people in Bulgaria
who could not afford it. There are a lot of people who can attest to that. Konstantin supports a very
healthy lifestyle; he is a vegan and he does not partake in a lifestyle of a “billion” dollar criminal.

I could not even assume he is not innocent. He will see that his innocence is preserved, and that he has
been wrongfully accused. For that reason alone he is not a flight risk. If he ever thought that he is in any
danger of being put in jail, he would not have roamed around the world freely by himself. The second
reason is that he will not want to become a fugitive for the remainder of his life. He is 33 and is soon
expecting a child. His character is such that he can not run from the law for another 50 years. That’s just
not him. Jumping bail is something that he would not do.

Sincerely,

Ivan Yochkolovski
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 3 of 53

EXHIBIT 2
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 4 of 53

Town of Novi Iskar, 45 Dimitar Vachev Str.

To:

Hon. Edgardo Ramos

United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

April 10, 2019
Your Honor,

My name is Rosen Mitkov Dimitrov. | am a Bulgarian Sambo practitioner who is three times world champion
in Comoat Sambo and the trainer of the Bulgarian national team of combat sambo. My twin brother Rumen
Dimitrov and | founded the organization TWINS MMA and since then we have been giving chance to young
fighters to participate and to show what they can do.

| have known Konstantin for a couple of years, when he came to my gym and asked me to let him become
part of TWINS MMA team and train him. At first, | only noticed his many tattoos. He appeared to me asa
tough but very cheerful guy. Previously | thought that people with so many tattoos must be badly behaved,
but Konstantin proved me wrong.

Konstantin is a very disciplined and energetic person, who always finishes what he has started. His ethics is
something | respect very much.

He has always been honest with me, but in a delicate way, not being brutal or offending. | have always
counted on him as a friend who | confide in and trust even more than | trust myself, because he knows his
strengths and weaknesses and knows his limits without any sign of devastating ego or pride. He never
breaks his promises and finds it insulting to tell him to forget about doing something he has promised to
do.

| admire his willingness to improve himself, not only physically by doing sports, but also mentally, by reading
books all year long. | think he reads more than 50 books each year. | Jearn a lot if things from him and | am
very proud to have such person as a friend. He is fun, humble and very heipful friend. | can say we became
friends over the course of a month, and we’ve been close ever since. | really love that guy, he became part
of my family.

Given the recent news that he has been charged with some serious crimes, | do believe the truth will come
out it will be proven that he is innocent. Knowing how much Konstantin likes to be outdoors, being locked
somewhere must be awful for him and | hope he will be released on bail, so that he can fight the case.

Yours truly,

Rosen Mitkov Dimitrov
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 5 of 53

EXHIBIT 3
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 6 of 53

From: Petar Toshkov Mustakov
Address: 2 Parashutist Str.,Mirovyane village, Bulgaria

9th April 2019

To:
Hon. Edgardo Ramos

United States District Judge

Southern District of New York

40 Foley Square
New York, New York 10007

Your Honor,
My name is Petar Toshkov Mustakov, | am from Bulgaria and | have known Konstantin for two years. We

know each other from sports since we are both into martial arts. | know Konstantin as a very
determined, hard-working, very ambitious and good person.

He is the most positive- thinking person that | know, always trying to help others in need. He helps dog
shelters by donating food and spending time with the dogs and is also involved in charity initiatives. He
often offers me and our friends different initiatives that we feel very well after. | strongly believe that
Konstantin is not a dangerous person. | am sure that he will fight the case and prove his innocence and

he does not represent a flight risk, because he will never let his name remain uncleared.

Yours truly, eden HM Matory
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 7 of 53

EXHIBIT 4
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 8 of 53

By:
Petyo Mladenoy Pagelski

Address:
Bulgaria, Novi Iskar, 3 “Kremenica Str., entrance B, floor 3”, ap. 9

7" April 2019

To the attention of

Hon. Edgardo Ramos

United States District J udge
Southern District of New York
40 Foley Square

New York, New York 10007

Your Honor,

1am Petyo Mladenov Pagelski and | have known my friend Konstantin Ignatov for a few years. We know
each other from the gym where we practice Sambo. He started coming to the gym a couple of months
after | started practicing. | remember when he first came to say Hi and he told me that he is impressed
with how much effort | put into this. | initially thought he was being ironic, because | was also a beginner,
but when ! got to know him better | understood that he appreciates other people’s willingness and
persistence to learn and achieve something more and he is just frank when he talks and tells you
everything that is on his mind. | really like this quality, because | know that ! can count on everything he
has said and promised. | appreciate him a lot, as he has proven to be a man who | know will always try the
best he can to help and will never ask for any appraisal. He always helps people, and not only people, but
animals, too. He has adopted several dogs that were almost dead when he took them. And he did not
abandon them afterwards but keeps looking after them. Several months ago he gathered me and our

friends to figure out how we could help a little girl who had health problems.

Now there are some serious charges against him, | cannot even assume he could be guilty, as this does
not correspond with the person | know. Konstantin is indeed a man of his word and has never broken a
promise, no matter if it was for something not that important or very important. | am certain that if his
bail application is approved, he would not be a flight risk and he will definitely show in court to sort out

this case.

Kind regards,

a
Petyo Mladenov Pagelski ta,
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 9 of 53

EXHIBIT 5
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 10 of 53

Angel Kostadinov Varbanov
Sofia, 509 Ovcha Kupel, Residential complex , entr A, floor 2, ap. 4

8" April 2019

To the attention of:

Hon. Edgardo Ramos

United States District Judge
Southern District of New York

40 Foley Square
New York, New York 10007

Dear Judge Ramos,
My name is Angel, | have known Konstantin for a couple of years. For this time | have
had a lot of positive emotions, who changed my life, thanks to my friend Konstantin.

| got to know him when | started practicing martial arts and it turned out we have a
lot of common interests not only for sports, but for music and healthy- living. He has
become one of the most valuable people in my life because | had a big personal

drama and he stood by myself and spent a lot of time to get me out of the
depression | was into. | had basically lost my faith in people around me, but he

proved me there are still honest, true- blue people, who can only serve as an

example to others and inspire them to live up to the highest moral principles. His
personal example of everything he has done for me and for others is just so
contradictory to the news | saw on TV for him being arrested and detained. For this
reason | think there must be some great confusion around the accusations against
him and | am absolutely confident he will prove his innocence. Knowing Konstantin,
he will be more than happy to appear before you and defend himself and | only wish
he is safe and be able to wait for the trial outside of the detention centre, because it

must be very devastating to be there.

Respectfully, 7

Angel Kostadinov Varbanov
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 11 of 53

EXHIBIT 6
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 12 of 53

KONMHAGHT.

  

Transtatian froin German

To:

Hon. Edgardo Ramos

United States District Judye
Southern District of New York
40 Foles Square

New York, New York 10007

Dear Sirs and Madams.

My name is Sebastian Tost and | write here a few lines about Konstantin Ignatow. how [met him
and how he became a part of my life and that of my famils

As regards myself my name is Sebastian Tost and | was born on 20.05.1985 in Lisenach

| am married to Jasmine | ost and together we have 2 children.

| met Konstantin [gnatov through my wife in the middle of 2014 due to a dog-related support.
Konstantin Ignatov has been a close and important rignd of my wile for a long Gime and in the
fullowing sears he became also a vood friend of mine and a part of our family.

Sinee last year he became also the godfather of our son Paulo Patrice and also our daughter has
him close in her heart

Over the years. | know him as a helpful. friendly and loyal person, Until his arrest, he was in
constant contact with my wife and always was open to hear our concerns and problems.

He has always helped us as much as he can, and even when the financial situation with ws
seemed poor. he immediately appeared and helped us. 7

It's not just the fact that he helped us in different situations. indeed he always thought abaut
others [t was also happened to give a new home to dogs with him or to support a shelter lor
animals with food, as well as to suppert social projects

Konstantin Ignatov is not only concerned about himself’ and that he is well. he also thinks of his
family. his friends and people who are not sa well

The arrest and the allegations that have been accused of shocking me. respective us and are
incomprehensible for ourselves.

{believe in his innocence and hope to be able le vive a hiry lint soon

Sincerely,
(signature iflegrblei
Sebastian Tost

SON App ee
Xe KA ATE, ™,
L the wicker Stg peg risen.
have atucde/apHre attached ce
| _
: HO i
Teuiviatah 2 J j
We

=

 
  

dinteva attest ty the cadhenticin of the German - Englist toaestation |
fOr Pie transition (onxists uff fone) pote
 

Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 13 of 53

To:

Hon. Edgardo Ramos

United States District Fudge
Southern District of New York
40 Foley Square

New York, New York 10007

Sehr geehrte Damen und Herren,

mein Name ist Sebastian Tost und ich schreibe ihnen hier ein paar Zeilen dber Konstantin Ignatov,
wie ich ihn kennengelernt habe und er ein Teil meines und dem Leben meiner Familie wurde.

Zu meiner Person, ich hei&e Sebastian Tost und bin am 20.05.1985 in Eisenach geboren.

Ich bin mit Jasmine Tost verheiratet und zusammen haben wir 2 Kinder.

Konstantin Ignatov habe ich durch meine Frau Mitte 2014 kennengelernt auf Grund einer
Vermittlung eines Hundes.

Konstantin Ignatov war schon seit einiger Zeit ein enger und wichtiger Freund meiner Frau und in
den folgenden Jahren wurde er auch ein guter Freund von mir und ein Teil unserer Familie.

Seit letztem Jahr ist er auch der Patenonkel unseres Sohnes Paulo Patrice und auch unsere Tochter
hat ihn in ihr Herz geschlossen.

Uber die Jahre hab ich ihn als hilfsbereiten, freundlichen und loyalen Menschen kennengelernt.

Er stand bis zu seiner Verhaftung im statigen Kontakt mit meiner Frau und hatte immer ein offenes
Ohr fiir Sorgen und Probleme.

Er stand uns immer mit Rat und Tat zur Seite und selbst wenn es finanziell mal schlecht bei uns
aussah war er sofort zur Stetle und hat uns geholfen.

Nicht nur, dass er uns in verschiedenen Situationen geholfen hat, er hat auch immer an andere
Gedacht. Sei es das er Hunden ein neues zuhause bei sich gegeben hat oder ein Tierheim mit Futter
unterstitzte oder soziale Projekte unterstiitzt hat.

Konstantin Ignatov ist nicht nur auf sich bedacht und das es ihm gut geht, er denkt auch an seine
Familie, seine Freunde und an Menschen denen es nicht so gut geht.

Die Verhaftung und die Anschuldigungen die ihm vorgeworfen werden haben mich bzw. uns
schockiert und sind von uns nicht nachvollziehbar.

Ich glaube an seine Unschuld und hoffe, ihn schon bald wieder in die Arme schlieRen zu kénnen.

    

Mit freundlichem G

 
   

Sebastian Tost
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 14 of 53

EXHIBIT 7
 

Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 15 of 53

10" April 2019

To:

Hon, Edgardo Ramos

United States District Judge
Southern District of New York
AO Foley Square

New York, New York 10007

Your Honor,

My name is Vladimir Todorov Gunev and Konstantin Ignatov is my sister’s { Kristina Gouneva) boyfriend.

lam 28 years old and Kristina is my bigger sister. When she started dating Konstantin, | was very curious to see
him, because she is very hard to be impressed as she expects the perfect attitude and has many requirements.
Konstantin didn’t look like anyone she has dated so far, but when | saw how happy he makes her and how
excited she is about him and always in her best mood when she is with him, | sorted out he must be worth it.

| managed to understand what is this about him that she likes, but also that makes him a person worth knowing.
Konstantin is well- behaved, calm and with good temper. He is responsible and helpful. There was this one time
when my girlfriend had to go to hospital and | was out of town. | called my sister to help my girlfriend and
Konstanin just took everything in his hands, dropped everything he was doing, drove my girlfriend to the
hospital, talked with the doctors, made sure the best specialists would take care for her and basically did my
job. He did not have to, but this is just him as it turned out many times after that- he would do everything to
help if he can and he will put the interest of his family before his own. And, indeed, | do treat him as family
already.

lam confused with the charges against him as he is very strict about abiding the law. | am keen on driving a little
faster, especially on the highway, and when we were driving last summer to the seaside, we had this discussion
that started from speed limits and ended with Konstantin firmly stating that all laws in general exist for a reason
and we should all abide them, otherwise it would be chaos. This is why | also know Konstantin is nat a flight risk
and | hope his bail application will be approved .

 

4359 889378985
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 16 of 53

EXHIBIT 8
 

Case 1:17-cr-00630-ER Document 87-1 Eiled 06/18/19. Page 17 of 53

A: 7 Zeleno darvo Str.
1134 Sofia, Bulgaria
M: +35988991 8120.

8" April 2019

To:

Hon. Edgardo Ramos

United States District Judge

Southern District of New York ™
40 Foley Square

New York, New York 10007

Your Honor,

My name is Mihaela Miroslavova Toteva and | am a friend of Konstantin Ignatov. | was shocked
to hear he was charged with such a serious crime and he would need to appear before you to
argue for bail, because this does not even sound like him. | really hope Konstantin will be able to
prove he is innocent.

| live in Bulgaria, | am 31- year-old and | have known Konstantin for less than a couple of years,
when he started dating my best friend Kristina, who was my flat- mate back then. | must say | am
always very careful and even suspicious when it comes to my best friend's new boyfriend,
because, naturally, we look after each other and want to make sure she will feel well with the
person next to her. It turned out that he is a nice and caring guy, who | approve of very much!

When you are already in your thirty's, it is very rare to meet someone who you would like to call
your friend. And | feel very lucky | have met Konstantin and | am very proud | can call him my
friend. | was initially intimidated by his tattoos and could only look at them, until | got to know him
better and tattoos no longer made any impression to me. He treats people with respect and
without any prejudices. ! guess because he himself has suffered a lot from other's prejudices.
Konstantin has a very good attitude to people, he is a good listener and he is always ready to
help as much as he can. Last time | broke up with my boyfriend, and | was a mess, he accidentally
saw me on the street and without any questions about what has happened to me, he just sensed
| was not feeling well, and even though he was hurrying for somewhere, he stopped to talk with
me and understand what has happened. He told me | should believe more in myself and that |
deserve a better person and | can always count on him if | need any help. | appreciated this so
much.

What | most like about him is how he treats my best friend Kristina and how she feels around him.
They have different lifestyles, but they are so attracted to each other and everything happens so
naturally. Their smile does not fall from their faces when they are together or when they chat with
each other over the phone. And when they learned they are expecting their baby, they were so
happy. Konstantin promised to be the best father in the world and immediately started thinking
what books for new-born babies he shall start reading and thought of even more ways to make
Kristina feel well now she was pregnant. They are making plans for their baby and their future life
Case 1:17-cr-00630-ER Document 87-1_ Filed 06/18/19 Page 18 of 53

and | believe he will do everything possible to clear his name and prove his innocence. | hope his
bail application will be approved as there is really no need to hold him arrested or contained,
because he does not have a reason not to fight this case, and containing any innocent person
can have major effects on their physical and mental health, which would be such a pity, especially
when this person is a future father and would like to give their best to their child.

  
 

Sincerely,
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 19 of 53

EXHIBIT 9
 

Casett4cr.00630-FR Document 37.1 Filed Ossi 8/19 Page 20 of 532

 

To:

Hon. Edgardo Ramos

United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

April 10, 2019

Dear Judge Ramos, ~

My name is Asen Chanev and | have known Konstantin Ignatov for 2-3 years already. When
| first heard about his arrest, | literally could not believe what has happened and | was
shocked.

For me Konstantin is a very open-minded person and a really good friend. He is very
responsible and has a big heart. He has always been very considerate and understanding,
always showing compassion towards anyone who needs advice or help.

| met Konstantin and we became close friends during our visits at the shelter for homeless or
sick dogs. | was truly amazed by his love for animals and the way he cares about them. He
was the initiator of a charity campaign to raise funds for food and medicine for the stray and
helpless animals. During that time, | was feeling proud to be part of his campaign and, as |
saw his kindness, | felt a better person myself. Every month we opened the box with the
charity funds and bought food and medicine which we brought to the organizations “Last
hope” and “Four paws”. At that we became close and he became my best friend. He showed
how different he is and how loyal he can be.

When he helped me to cope with the hardest moment of my life, when everybody ran away
and forgot about me, he was there for me. And at that time, | knew how kind his heart is and
what good friend he is. And exactly because of his honesty and responsibility he would stay
firm and prove that he is innocent.

Sincerely yours,

Asen Chanev

 
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 21 of 53

EXHIBIT 10
 

Case 11/-cr-00630-ER Document 87-1 Filed 06/18/19 Page 22 0f 53

Kristina Gouneva

A: 9 Graf Ignatiev Str.
1000 Sofia, Bulgaria
M: 00359 887 242 734

8" April 2019

To: Hon, Edgardo Ramas

United States District Judge

Southern District of New York

40 Foley Square

New York, New York 10007 ~

Your Honor,

My name is Kristina Gouneva. | am 31 years old, Bulgarian citizen. | am writing with respect to Konstantin
lgnatov’s bail application and his appearance before the Court to argue for bail, aiming to convince you that he
deserves trust and that he can be relied on — fact that | strongly believe in.

| met Konstantin lgnatov for the first time a year and 4 months ago and he is now the love of my life and the
father of the child | will give birth to hopefully at the end of October 2019. There is no doubt he is the sweetest,
kindest and the most caring and loving man | have ever met. And | must say | feel lucky that he will soon be the
father of my child and | am so happy | have this responsible, noble and generous man by my side. My whole
family loves him, and they are all very impressed with his sense of responsibility and justice, his huge heart and
respectful attitude. We all became so close in a very short time.

| still cannot believe what has happened to us. We were so happy with the news about the baby, Then the news
for him being arrested came to me on 7th of March, and here starts my nightmare. | was shocked when | read
the complaint against Konstantin and that he is suspected to have committed such a serios crime. Your Honor,
| know Konstantin very well, and for the past year | have spend most of my daily life with him, and | must say
that the statements set in the complaint have nothing to do with Konstantin | know. There is a major
misunderstanding and | strongly believe, Your Honor, that you will not let a person as Konstantin, spend even
one more day in jail, because of a simple misunderstanding and statements supported by no evidence. | am
convinced that Konstantin will soon manage to prove his innocence, but meanwhile such kind and sensitive
person does not deserve to spend even a day in such place, where | can assure you, he doesn’t belong.
Konstantin is not a criminal, he is honest and honorable man, always helping and giving. Konstantin is a very
proud and moral person, and he will never allow such a black spot to remain on his name, and he will cooperate
with authorities in any way to clear his name and reputation, for which he has worked for a lifetime. That is way
| am convinced that he will obey the court’s conditions of release should bail be granted and is not a flight risk.

| sincerely hope that the United States Justice system will treat him in accordance with.he principle of innocence
until proven guilty, and that he 2 allowed to have at least close to a normal life until a final ruling on his
guilt/innocence.

   
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 23 of 53

EXHIBIT 11
-

 

Wo tg

Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 24 of 53

Plamen Ignatov

Home address: Lyuliakova gradina str. 3
Bulgaria, Sofia city, 1113

Mob: 00359 885 836 519

7% April 2019

To

Hon. Edgardo Ramos

United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

| am Konstantin’s father. | am proud of him and | am thankful to have him. He is my only son and
because of that me and him have always been really close to each other. He a very kind person,
really caring and respectful, he is a good listener and has always helped people in need however
he can, most of the time taking the initiative even before being asked for help. A few years ago, |
had serious health problems and | had to undergo a heart surgery. During those hard times for
me Konstantin was always by my side, supporting me, overtook my responsibilities and was
taking care of the family. Without him | wouldn’t have managed to successfully cope with my
sickness. Even after the surgery and during the recovery period, Konstantin continued to support
me, his mother and his family the way he has always done. | am grateful from the bottom of my
heart and | am blessed to have a son like him. | am sure that not only in good but in bad times as
well he would still be supporting his family and would do even the impossible to help anyone
who needs him. | am also sure that his current situation is a result of a misunderstanding and |
am sure that he will manage to convince everyone in that because he is a strong, sincere and
noble young man and couldn't have possible done any harm to anyone.

Yours faithfully,

  

Plamen Ignatov
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 25 of 53

EXHIBIT 12
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 26 of 53

   
 

es

     

SOU
2542 ‘98094 1° monte +s

E-mail: office@contident-b5 com 2 www.se

     
 

nt

fl cite BRE GO 8
nitfent-ba. cum

 

KONDHAGHT ..

Franslation from German

Yo:

lon. Edgardo Ramos

United States District Judve
Southern District of New York
40 Foley Square

New York, New York 10007

Dear Sirs and Madams.
My name is Jasmine ‘fost, born 20.10.1986, | have 2 children and | live in Germany

| would like to tell you today how | met Konstantin lgnalox and how | consider him as a human
being.

| met Konstantin for the first time in autumn 2013 in Stuttgart in a tattoo studio, We started
talking about a mutual friend and began to understand each other very well immediately. The
love to our dogs connected us quickly. We kept regular contact from this day on.

In the late summer of 2014. we saved a dog retained in a cage and found him a suitable new
home. | immediately thought that this dog was the perfect dog for Konstantin and supported him
regarding the dog. He cared for the doy all these years and namely through this support from my
part our friendship became deeper and stronger.

Konstantin was always there for me no matter where he was travelling around the world. fle ts
like a big brother to me. who supports me when I fel unstable. He encourages me When I feel
off powers and is the man who just drives me daily to never give up, no matter how many stones
life puts in your way. He also supported me lmancially when | was out of money

Konstantin Ignatov is the godfather of our son Paulo Patrice. Our children’adore him and are
always happy when he visits us. He was also an honourable guest at our wedding in July 2017
| am glad and grateful to have him in my life and [ know how to appreciate his friendship. |
cannot imagine that Konstantin should have violated the law. He is the most honest. loyal and
warmest person | know. | hope the matier will be resolved very soon and Konstantin may be
free again. Also. | am sure that Konstantin Ignatoy will be willing to participate in the
clarification of the case. We really miss him very much!

Sincerely.

tsignature — illegible)
Jasmine Tost

Lo the undersigned Aeistina Madjounova, attest to the authenticity of the German - kngtish wransdation f

     

é

Tres latigne
 

 

-—,

Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 27 of 53

To:

Hon, Edgardo Ramos

United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Sehr geehrte Damen und Herren,
mein Name ist Jasmine Tost, geboren am 20.10.1986, habe 2 Kinder und ich lebe in Deutschland.

Ich méchte Ihnen heute erzahlen, wie ich Konstantin lgnatov kennen gelernt habe und wie ich ihn als
Mensch einschatze.

Ich traf Konstantin das erste mal im Herbst 2013 in Stuttgart in einem Tattoo Studio. Wir kamen ins
Gesprach Uber einen gemeinsamen Freund und verstanden uns auf Anhieb sehr gut. Die Liebe zu
unseren Hunden verband uns schnell. Wir hielten ab diesem Tag regelmaRig Kontakt.

Im spdten Sommer 2014 halfen wir einem Hund aus einer Zwingerhaltung raus und suchten ein
neues und geeignetes Zuhause. Ich spurte gleich, dass diese Hiindin der perfekte Hund fiir Konstantin
war und vermittelte sie an ihn. Er kimmerte sich all die Jahre rahrend um sie und durch diese
Vermittlung wurde unsere Freundschaft immer tiefer und starker.

Konstantin war immer fiir mich da, egal wo er gerade auf der Welt unterwegs war. Er ist fr mich wie
ein groRer Bruder, der mich stitzt, wenn ich mal wanke. Der mich starkt, wenn meine Krafte
schwinden und der mich einfach taglich Antreibt, niemals aufzugeben, egal wie viele Steine das
Leben einem auch in den Weg stellt. Auch half er uns finanziell, wenn es mal eng wurde.

Konstantin Ignatov ist der Patenankel unseres Sohnes Paulo Patrice. Unsere Kinder sind ganz vernarrt
in ihn und immer glicklich, wenn er zu Besuch ist. Auch war er der Ehrengast auf unserer Hochzeit im
Juli 2017. Ich bin froh und dankbar, ihn in meinem Leben zu haben und ich wei seine Freundschaft
zu schatzen. Ich kann mir nicht vorstellen, dass Konstantin gegen das Gesetz verstoRen haben soll. Er
ist der ehrlichste, loyalste und herzlichste Mensch den ich kenne. ich hoffe die Angelegenheit wird
sehr bald geklart und Konstantin darf wieder frei sein. Auch bin ich mir sicher, dass Konstantin
Ignatov gewillt sein wird, bei der Aufklarung mitzuwirken. Wir vermissen ihn wirklich sehr!

dlicher Gru

   

Mit f

Jasmine Tost
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 28 of 53

EXHIBIT 13
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 29 of 53

Temeonvuzhka Sokolova Dinitrova
Town of Now lekar, 3 Kremenica Str., entrance B, floor 3 ap. $

7® April, 2019

To the attention of
Hon. Edgardo Rames
United States District Judge
Southem District of New York
40 Foley Square

New York, New York 10007

Your Honor,
lam Temenuzhka Oimitrova and my sons Rumen and Rosen brought Konstantin to @ Saturday lunch at

home. When | met Konstantin, | couidn't help asking myself € this boy ever stops smiing? Over time, it
was Konstantin who never quit teling me that | should never forget to sme and that “anyone can fake
everything from you, but nol your smie“l And he has brought a lot of smiles in our home, making our
fasly bigger with one more son. | am always very happy when he comes every Saturday and | always
cook his favorite vegan dishes with great pleasure. He very much likes how | cook the bean and lentits
soup for him and | am very fond when | see his big smite when he sees them on the table. Ha never
forgets to thank me and show how much he appreciates my fime cooking them. Even my own sons
stopped taking me for granted, because of Konstantin and started showing appreciation for my fime
preparing for them. And | see a great difference in them, being more positive and more kind and
determined because of the good example Konstantin gives them. | am very thankful Konstantin joined
our life and makes it compieter and more meaningful with such small but essential things like showing

appreciation, being respectful, responsible and showing he cares. That's why | miss our Saturday
lunches very much now and wait for him to prove that these serious crimas he has been accused of are

not true. Konstantin has a very strong sense of dignity and selt-respect and he wil do everything
necessary to clear up his name. | hope his bail will be approved, so that he is safe white he fights. the

case.

Sincerely, te LP
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 30 of 53

Cecamaasida Scheie Surtoree
Tom of Mend thar, 3 Keema GS mrence B, baer 3 mp. 9

7 Agra, 8

You Hass,
{hn Temmamachiks Olrivoma and ry wera Porras ard Aca Brau! Kormfarin bo » Satay Rasch
Poem. Went {ran Kermani, | caukin’ lp eating ret Pin boy over sige tag? One! bras
(rveryfeng fray pou, tn cl pour pri Ad fg as regal ama cut om, reat cr
famuly bigger rm
conk hi ard ord
soup bor Pam ard | am vary fred whan | se fea bg md ahr Pe man an cm Dette Hoe ever

Fergais hark me and ones tros inh he aryeorinten my fone coating ern Evan mp Pan BIE

vata 7

prey be fen And | heb o petal odlarence «tein, Seung extre poastan and mare id ore}
! "

us at i a
prcaion, 2aing repectal, reponebie and showing be coven. Thal's by | vem our Suiveday
lunches very Tuch row end aa fr te b> pace fel the mts crv he hen been weve ol re
Oe Tat Carat an a ey Aeareg neem Spy ed tec art bl peer
Secomay be car ap Aomae | hee ead el oe a he a wl be re
=

sow, SED
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 31 of 53

EXHIBIT 14
 

Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 32 of 53

To

Hon. Edgardo Ramos

United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

CHARACTER LETTER for KONSTANTIN IGNATOV

From: Vladimir tvanov Nikolov

Personal Identification Number 8508246605

Sofia, Bulgaria

District Vitosha, Chavdar Mutafov 10 str, postal code 1700
Mail: purezone@abv.bg cell phone: +359888006114

Your honor,

| have known Konstantin Ignatav and his family for more than five years, and | boldly say that at that time
they have become one of my closest friends - for me they are as part of my family.

| am aware that at present the law enforcement authorities of the United States of America have charged
him with a serious crime and that Konstantin will appear before you, your honor, to argue for bail. In his
support | want to tell you my personal impressions of him.

My first great impression of Konstantin was his spiritual purity and simplicity, as well as his love for
children and animals, the fact that he is a vegan and his commitment to protecting the environment and
protecting the rights of the needy. This set of positive qualities | have rarely encountered in one person.
We quickly approached our common interests, started to see each other often and share experiences in
our sporting activities, to support and advise as our close friends do.

Konstantin is humble, good, responsible, loving person, Far me, he has always been an example of
stability. He not drinking alcohol and is looking after his health, and responds with joy to help everyone
who wants to follow a positive development and build himrself as successful people, an example of what
he is.

From my experience, | know that one can easily recognize if a person is good and noble in the attitude he
has toward the weaker. Konstantin moved from Germany back to Bulgaria 2 years ago together with his
two dogs, Magot and Otto, for whom he cared like they are his children, and then his number of pet lovers
increased further. Konstantin became a benefactor of one of the dog shelters in Sofia, which assisted with
regular supplies with dog food there. He also provides these poor animals with love and care, and he
sincerely enjoys being a little kid in their company. Years later | saw again that joy in his eyes and his
stature in his visits to Africa and his encounter with local children, most of whom without almost any
financial and social possibilities.
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 33 0f 53

| also want to share with you my personal experiences and impressions from Konstantin. Three years ago,
in my hometown, which name is Parvomai, there was a fundraising campaign for a teenage girl who at
birth suffered a severe twist in her spine and needed surgery and implantation in her spine, which
essentially was life-saving, the child even could no longer sleep from the pain she felt. Like any
compassionate person, | donated money to the campaign and shared it in my Facebook account, and a
few minutes later Konstantin called me excitedly and saddened by the girl's story, he asked how and with
what he could help. He organized all his friends to help with raising money for the sick girl. | will never
forget the tears of gratitude and joy of the girl's mother when | went to the plac® and gave the raised
money. Subsequently, the girl underwent the necessary intervention, she recovered and now lives a new,
fulfilling life - Konstantin is part of this new life and will always be. In this line of thought | have two favorite
sentences that Konstantin fully shares - "There is no taller person than the one who has bent to help
someone in need" and "One of the most real and life-giving things is to help someone who can never have
the opportunity to thank you "

Another case in which | once again recognized his generosity and a great heart was last year when my
father's health deteriorated drastically. He was first diagnosed with heart failure, which required an
operation that later turned out that my father could not withstand without being treated with Simdax
beforehand, which you notice was not available in Bulgaria, From the moment, when Konstantin and his
family understood what was going on, | had a lot of support - almost day and night he was looking for the
drug through his friends and acquaintances in Germany, the UK, Ireland, Spain. Konstantin did not
separate from me and supported me all the time. Unfortunately, months later, my father suffered a
second stroke disorder, this time in his brain, and 1 found myself in a situation where | had to spend a sum
of money for medical treatment - again Konstantin was supposed to help me with his own resources by
giving me all his of savings, and on his own initiative, without even having asked for it. | could always rely
on his help and support, his friendly shoulder, and of course he on mine too.

With all my personality, with all my conduct, with all my responsibility, | know Konstantin as an exceptional
friend, a valiant man, an honest man who will now more than ever show boldness and will fully co-operate
with the judiciary to clarify the case, assists in the lawsuit and will do so to clear his name. | firmly believe
that Konstantin deserves to be released on bail and to be given the opportunity to safely prove his
innocence and he will do so. | also firmly believe that he will remain in the United States until the final
outcome of the trial and that he will not violate his guarantee/bail in any way nor impede justice.

For everything | share with you above, | swear in the Bible that | told the truth, only the truth and the
whole truth!

Wadi c Wola

 
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 34 of 53

EXHIBIT 15
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 35 of 53

A: 3 Lyuliakova gradina Str.
11113 Sofia, Bulgaria
M: 00359 884 269 289

 

9 tt April 2019

To:

Hon, Edgardo Ranios

United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Your Honor,

I am Konstantin’s mother and J have always been proud of him. Since he was a little boy we have
taught him to love and respect family members and relatives, to help with household chores, to
respect his grandparents as well. Towards his neighbours he has always been kind, respectful and
has always been a child, demonstrating good manners. Since he was very young, he has always
had lots of friends - neighbourhood kids, with whom they used to organize and play games, they
used to go to the movies together, or they were just dreaming and making plans for the future.
Thanks to our family, to his amazing teachers at the school he used to visit and also thanks to the
books he is constantly reading, Konstantin grew up as an intelligent and responsible young man
on whom you can always rely. If I need any kind of help or advice, he always responds and in
many cases, he takes the initiative himself, offering to help with whatever is needed. Konstantin
is the son every mother would dream of having — to be proud of him and to be happy to have him.
Konstantin is a ve iy social person ~ he is always surrounded by lots of friends. They travel a lot
together, go to musical concerts together or they just gather for a cosy evening together. Many of
his friends he has ‘oa from his school years and despite the distance of time and despite the
fact that some of them live in different cities or even countries, they still manage to see each other.
With time passing by, many of his friends have families of their own, but Konstantin still manages
to keep in touch with them — he goes to visit them or invites them in his home. Konstantin has
many and different hobbies — he loves playing sports and helps his friends play sports, too. He
leads a healthy and rational life, he does not smoke or drink alcohol at all. He loves animals,
especially dogs. Currently he takes care of six dogs. They are either adopted from dog shelters or
they were stray animals and he took them from the street to provide them with a loving and
peaceful home, were they will be well taken care of. When it comes to his job, I am aware that he
is a very responsible and reliable person, he is always honest and well-mannered with his
colleagues. Their work relations in the office are based on mutual trust and respect. J am sure that
what is happening to Konstantin right now is an awful misunderstanding, something he is
absolutely not guilty of. I sincerely hope the further development of the case proves his innocence
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 36 of 53

and I sincerely hope that over time he will be able to clear his name from all defamations and
accusations. I am positive that he will cooperate with whatever he can to help authorities reveal
the truth about himself.

I can write further about Konstantin but I sincerely hope that this will be enough for everyone to
know what a wonderful son, friend and colleague he is. Konstantin is role model - always helping
everyone with whatever he can and a person you can always count on.

Yours truly,

4 Hy ate
3
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 37 of 53

EXHIBIT 16
 

Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 38 of 53

A: 1/6 Alan Street Cammeray. Sydney. NSW. Australia.
2062 P: +613 419 163 142

9.04.2019

To:

Hon. Edgardo Ramos

United States District Judge

Southern District of New York

40 Foley Square. New York. New York 10007

Your Honor,

My name is Lyndall Vile and | am a good friend of Konstantin Ignatov. | have known
Konstantin for about 2.5 years; we met when he was in Sydney on a brief holiday and
despite the distance between us we have stayed in contact ever since.

| am aware of the reasons surrounding Konstantin’s detainment however | would like to

take the opportunity to highlight some of his positive characteristics that lve come to know

and love - Konstantin has always made time for conversation despite the time difference

and has even opened his home for me to visit and stay on two occasions. He's introduced

me to his wonderful parents and friends, taken me to music concerts and showed me
around his beautiful home country - Konstantin is without a doubt one of the kindest and
most genuine people | have ever met.

He takes care of 6 dogs, almost all of which were without homes and in shelters or strays

found dumped on the streets; as a dog owner myself | think that this is an incredible act of
love and kindness. Konstantin is honest, intelligent and reliable and has always acted with

generosity to his friends, family and colleagues.

| have no doubt in my mind that Konstantin Ignatov with cooperate with authorities to
prove his innocence.

Please don't hesitate to contact me for further information.
You're truely,

Lyndall Vile 7
Po

 
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 39 of 53

EXHIBIT 17
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 40 of 53

Mitko Marinov Dimitrov
Bulgaria, Novi Iskar, 3 Kremenica Str., entr. B, fl. 3, ap. 9

7" April, 2019

To:
Hon. Edgardo Ramos
United States District Judge

Southern District of New York

40 Foley Square
New York, New York 10007

Your Honor,
| am Mitko Dimitrov and | have known Konstantin for almost two years. My sons Rumen and Rosen
Introduced Konstantin to me one Saturday when they invited him to our family lunch. | am from that
generation which does not approve of tattoos and when we first met, his tattoos did not make a
good impression to me. But it took just one lunch to see he is not his tattoos but a very positive, good
and cheerful young man, which makes a very good company, because he is humble, well- educated
and has many interests related to doing sports, reading, charity and music. It became a tradition to
have him every Saturday with us to share our family lunch and he has become a family member
already. We share good and bad times. We often joke he is my third son. And | am very happy my
sons Rosen and Rumen have had the chance to meet such a good person and make friends with him,
because he has a very good influence on them being a great example for a hard- working, loyal and

strong man,
I can say that | know Konstantin well because we have spent a lot of time together and | know his
values and how much he believes In God and lives up to his rules and this is why | don’t believe that
he can do something unlawful. | know that Konstantin will prove this in court and will not leave such

a stain on his name and for this reason he does not pose a flight risk.

Sincerely, Why,
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 41 of 53

EXHIBIT 18
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 42 of 53

 

Tsvetan Diklyovski

mob.+359 898 502709
Sofia, Bulgaria
email:ceco_dc@abv.bg

April 8. 2019

Hon. Edgardo Ramos

United States District Judge
Southern District of New York
40 Foley Square

New York. New York 10007

Dear Hon. Judge Ramos,

am writing to you on the matter of Konstantin Ignatov bail application. He is a cousin of
my wife Tsvetomira Diklyovski. | do recognize the seriousness of the allegations he is
facing and as such | would like ta share that he was and is always serious in his affairs
ang the family therefore | strongly believe he will stand against all charges to have his
name cleaned.

Thank you for your attention Co
Tsvetan Diklyovski ra
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 43 of 53

EXHIBIT 19
 

Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 44 of 53

9t April 2019

To:

Hon. Edgardo Ramos

United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Your Honor,

My name is Krasimira Georgieva, I am 57 years old and I hope one day Konstantin Ignatov will be my son-of-
law. My daughter, Kristina Gouneva, started dating him about a year and a half ago and I finally felt she met a
man I would approve of. Konstantin is a kind boy, with good manners and with a lot of good in him.

First time they came to visit me, I understood how thoughtful he is as I was very concerned what to cook him,
because he is a vegan and I wanted to make him comfortable and show some hospitability. The boy had brought
some food with him in order not to bother me or anyone with his choice of being a vegan. I was fascinated. And
this was just the beginning. He is so respectful and makes you feel comfortable and safe in his company. I feel
calm and comfortable when my daughter is with him, because | recognize in this boy a lot of strength, ambition
and rationality. I see that my daughter feels very secure with him and this makes me happy. I am even happier
now that they are expecting their first child and I am convinced he will be able to prove before you he has done
nothing wrong. I do hope that his bail application will be approved in order for him to be able to keep his mental
and physical health in good shape, so that when the case is closed, he can return safe home and be next to my
daughter and the child they are expecting.

 

I have no doubt that Konstantin will follo e conditions of the bail and he will stay in the United States
and fight this case until its fiatished and-will never “jump bail.”
af P

    
 
 

Yours faithfully, OO.
7 he A
a “
peneee en ee np e eens bff PEE .

 

JM
14 Mizia. Str
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 45 of 53

EXHIBIT 20
 

Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 46 of 53

Nicole Atanasova
Adresse : 47 Kroum Popov Str,
Sofia, Bulgaria.

10™ April 2019

To:

Hon. Edgardo Ramos

United States District Judge *
Southern District of New York

40 Foley Square

New York, New York 10007

Your Honor,

My name is Nicole Atanasova and I am lawyer with the Sofia Bar Association since 2013.

I have known Konstantin since last year as our first encounter was in the course of my work duties as a
lawyer. My first impression of him was to be a calm, balanced and nice person who despite his nonstandard
look has revealed to be a very responsible and reliable employee dedicated to performing his responsibilities
with due diligence,

My understanding of his character has evolved given that in the past 6 or so months he has been dating my
colleague att. Kristina Gouneva. I have been a firsthand witness to his love for her and all the attention and
care he has shown in their relationship. He has proven to be a loving and understanding partner on who
Kristina could always count on for moral support and life advise.

Given my above impressions on Konstantin’s character I am writing this letter in connection with his bail
application given the fact that he has been charged with a serious crime and will shortly appear before your
Honor’s court to argue for bail. I believe that Konstantin, as a reliable member of the community, is not a
flight risk and he will Put all of his dedication to fighting this case and clear his name and reputation.

Sincerely, Yi tli f

   
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 47 of 53

EXHIBIT 21
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 48 of 53

[ a

__lsvetomira Diklyovski
Mob,+359 897 252664
Sofia, Bulgaria

Email: cvetomira.k@abv.bg

  
 

 

 

April 9. 2019

Hon. Edgardo Ramas

United States District Judge
Southern District of New York
40 Foley Square

New York. New York 10007

Dear Hon. Judge Ramos.

My name is Tsvetomira Diklyovski and | am appealing to you for my cousin Konstantin
Ignatov bail application. | have missed him in my childhood as we grew in different
country but we met at teenagers. He became a close and trusted friend of mine helping
me with many of my life choices. | fully understand how serious crimes he is being
charged with and | am sure there is no risk for him to jump bail. | think that this situation
i$ result of misunderstanding.

Sincerely yours, .
Tsvetomira Diklyovski : /
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 49 of 53

EXHIBIT 22
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 50 of 53 [

A: 45 Dimitar Veohev Str.

Movi Iskar, Buiparia
M: +359888009028

10° Apri 2019

To:

Hon. Edgardo Ramos

United States Oistrict Judge
Southern District of New York

40 Foley Square
New York, New York 10007

Your Honor.

My name is Rumen Mitkov Dimitrov and | consider myself as a very close friend of Konstantin.
Me and my brother Rosen are professional Sambo athletes and we run a martial arts gym. | first
met Konstantin when he visited a class to watch how we are practicing. It was curious: he had
brought his dag with him and even more interesting thaf next times he came to practice with us,
he was always with a dog but a different onel It turned out these dogs, al! seven of tham, were afi
rescued by him and whenever he can, he brings at least one of them wherever he goes. This was
not corresponding te Konstantin’s looks, as he looked like a very tough guy, but as it turned out
he was very compassionate. | was curious if he.wes one of the people that just starts training
something and would quickly give up. He tumed aut to be very consistent and passionate about
training and showed.great character, as well, Our relationship grew quickly into a great friendship.
We spend family holidays together and he is with-me and brother supporting us in very important
or Gifficult times for us. | appreciate what a dedicated person and friend he is and |-fook up to him
a lot, as he is always being a great example for dignity, honesty and retiability. This is why when
fread‘ai that [ could find in the media about the case against him, | de not belteve that Konstantin
has something to-do with this. | wit keep stating that he is not guilty onthe charges against him
and | am sure that his-innocence wif. be proved in court. He is an amicable and peace- foving
person and | hope he will also be granted'a conditional release, so that he is not detained together
with peopte that may be not sa amicable and good- tempered ike him. Kanstantin is a very proud
man and | have no doubt he wi appear In court when required in order to claan up his name.

Sincerely, PAT .

Rumen Mitkov Dimitrov

$

ha NR ye ot AS Dene ae
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 51 of 53

fom
‘Stews York Maver York 10007

Yee rome

(Oy rae ar beers Cire e eal | seein syst mag very Come tend of Konetantin.
‘eee eteetes eat ee Bn mate es eel

=
sememery tet nt patty gee Heed md be ey ees ee pee
mee,
mt
ae, ay, ‘ Me t

ae coreg oF Se a a | el Ame ang al fe me Bally An Pe chee ape nae
sea fae nen har bee Se Re erred 1 Cort Ha sericondnw rel ence bevy
oP pacer Fat any tot al aa Manny wed Geode ew}, Koretanin in a very proud
(hast aed | na a ate lp fn ol wT rein | Order In cheer up his name

lumen Mitcoy Dieviroy
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 52 of 53

EXHIBIT 23
Case 1:17-cr-00630-ER Document 87-1 Filed 06/18/19 Page 53 of 53

Or. Todor K. Gounev Telephone: (816) 235-2294
Teaching Professor E-mail: gounevt@umkc.edu
April 17, 2019

Hon. Edgardo Ramos

United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

RE: Konstantin Ignatov

I am pleased to write this letter in support of Konstantin Ignatov’s bail application. I am a
Teaching Professor in the Chemistry Department at the University of Missouri-Kansas City
(UMKC). Ihave been working at UMKC since 1995. I know of Konstantin through my daughter,
Kristina Gouneva. Konstantin and Kristina have been dating for almost a year now, and have
become very close. My impressions of Konstantin are based on my conversations with Kristina
about their relationship. She tclls mc that hc is a motivated, creative and compassionate young
man with a strong work ethic. He is also a good, honest and caring individual who wouldn’t
hesitate to help others in need. [I understand that Konstantin has been charged with serious crimes,
but he feels that he is innocent, and he is eager to defend his actions in court. I am convinced that
Konstantin is not a flight risk, as he strongly believes that his actions in the matter he is accused
of were appropriate and lawful, and his idealistic nature and honesty will drive him to fight this
case, prove his innocence and defend his reputation. For this reason, I believe that Konstantin
should be afforded a bail. Please do not hesitate to contact me if you have any further

questions. My phone number is (816) 235-2294 and my e-mail address is: gounevt(@umkc.edu.

 

Sincerely,

bh A Cue!

Todor K. Gounev, Ph.D.
Teaching Professor of Chemistry
